In a negligence action to recover damages for personal injuries and loss of consortium, defendant Hillmeyer appeals from so much of a judgment of the Supreme Court, Kings County, entered February 7, 1973, in favor a plaintiffs Fonte, *683upon a jury verdict of $35,000 for plaintiff Salvatore Fonte and $5,000 for plaintiff Gloria Fonte. Judgment reversed insofar as appealed from, on the law, and as between plaintiffs Fonte and defendant Hillmeyer, action severed and new trial granted, solely on the issue of damages, with costs to abide the event, unless, within 30 days after the entry of the order to be made hereon, plaintiffs Fonte shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the $35,000 verdict to $10,000, and the $5,000 verdict to $2,000, and to the entry of amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed insofar as appealed from, without costs. No questions of fact were presented on this appeal. In our opinion, the verdict for plaintiffs Fonte was excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.